DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18, 19, 21-24, 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/5/22.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“means for receiving” in line 3 of claim 29.
“means for contacting” in line 4 of Claim 29.
“means for contacting” in line 7 of Claim 29.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1-4, 6, 8-9, 12-15, 17, 29 are objected to because of the following informalities:  

Claim 1, line 1, “the capture and storage” is recommended to be changed to “capturing and storing CO2”.

Claim 2, line 1, “the capture and storage” is recommended to be changed to “capturing and storing CO2”.

Claim 8, line 2, “within the temperature range” is recommended to be changed to “within a temperature range”.

Claim 9, line 1, ”the rate of release”  is recommended to be changed to “a rate of release”.

Claim 9, line 2, “the rate of contact” is recommended to be changed to “a rate of contact”.

Claim 15, line 2, “the maximum” is recommended to be changed to “a maximum”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8, lines 1-2, “the method as described is conducted within the temperature range of 600-800 degrees C”.  However, it is unclear which step is being referred to by “the method”.

Claim 15, lines 2-3, “the maximum amount of carbon deposition” is unclear because it is related to the step of forming metal carbide and deposition suggests that the carbon is deposited or layered or onto of another composition and not necessarily integrated with another material.  It will be interpreted as the amount of carbon reactants added to the metal for forming metal carbide. 

Claim 17, line 2 “the metal oxide” should be changed to “the transition metal oxide”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 6, 8, 12, 15, 17, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leas (US Pat.: 5855631) and evidenced by Yu (US Pub.: 2014/0072501).
As to Claims 1 and 2, Leas describes a method of making iron carbide from iron oxides (col. 17, lines 7-8) by reduction (col. 17, lines 7-8, 10).  The iron oxide is combined with medium grade BTU gas (col. 18, line 13) that has an elevated temperature (col. 18, lines 14-15 and Fig. 5, 409, 411 and col. 18, lines 10-11).  This can be considered a heated gaseous fuel stream.  The iron oxide is a transition metal oxide.  The heated medium grade BTU gas, represented by C in equation 11, and the iron oxide are combined to form Fe3C and CO (col. 18, line 20, equation 11).  This can be considered both reducing the transition metal oxide and carburizing the transition metal to form an amount of metal carbide.
As to the lime feature, Leas teaches that the upper reaction zone, 28, serves as a hot lime treating section (col. 10, lines 40-41) where lime is fed into this section (see Fig. 1, 5, 6 and 72 fed into chamber 28).  The main purpose of this upper lime treatment section 28 is to remove contaminate gas from the producer gas product (col. 10, lines 40-43).  A secondary reaction in this upper reaction zone 28, in addition to H2S (col. 10, lines 47-49) is CO2 (col. 11, lines 10-13), where lime is used to remove CO2 contaminants (col. 11, lines 9-12).  
Leas teaches that limestone is formed in the secondary reaction of the upper reaction zone (col. 11, lines 2-3).
Leas does not teach that the combination of CO2 and lime causes the formation of an alkaline metal carbonate or an alkaline earth metal carbonate however.
Yu describes that when CaO is used to adsorb CO2, CaCO3 is formed (para. 50, 51).
Therefore, since CaO is used to adsorb contaminants, to include CO2, the same components used the same way would produce the same CaCO3.

As to Claim 3, Leas teaches that the reaction vessel 36 performs the reaction of combining syn-coal with air (col. 12, lines 32-33, 45-50).

As to claims 6 and 8, Leas teaches that the heated fuel was heated from 700-1200 degrees F (col. 18, lines 13-15).

As to Claim 12, Leas taches that limestone formed is recycled for contaminant sequestration (col. 11, lines 1-14).  Limestone will remove contaminants from the gasification process (col. 11, lines 1-14) removes byproducts from the iron oxide treatment (col. 17, lines 15-23).  This is considered simultaneous.

	As to Claim 15, Leas teaches that that the gas flow rates depend on the type of coal used (col. 11, lines 39-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the feed rate of carbon is based on the type of carbon fuel used in the process.  See MPEP section 2144.05: A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (The claimed wastewater treatment device had a tank volume to contractor area of 0.12 gal./sq. ft. The prior art did not recognize that treatment capacity is a function of the tank volume to contractor ratio, and therefore the parameter optimized was not recognized in the art to be a result- effective variable.). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (prior art suggested proportional balancing to achieve desired results in the formation of an alloy).
	As to Claim 17, Leas teaches that the iron oxide can be only partially converted to iron carbide (col. 17, lines 50-60).  

As to Claim 29, all the features described in the rejection of Claims 1 and 2 are re-iterated here.  As to the “means for” features of this claim, Leas shows in Figures 1, 5 and 6, that there is an apparatus used to perform these method steps.

Allowable Subject Matter
Claims 4, 9, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 13 are allowable and claims 9 and 14 depend from these claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Leas (US Pat.: 5855631).
As to Claim 4, Leas shows that the produced iron carbide is heated with water at a temperature of 600-900 degrees F to produce Fe, CO and H2 (col. 18, lines 58-67, equation 12).  The water is superheated steam (col. 17, lines 32-33), which removes the carbon from the iron carbide (col. 17, lines 30-35).  Leas does not teach that the iron carbide was contacted with heated air and then produced CO2.
As to feature f of Claim 4, Leas teaches that limestone is formed in a secondary reaction in the upper reaction zone (col. 11, lines 2-3) and then limestone is withdrawn at 74 and then transported via line 80 to the limestone calcinator 36 (col. 11, lines 6-7).  Within the limestone calcinatory 36, the reaction is performed: CaCO3 + heat [Wingdings font/0xE0] CO2 + CaO (col. 12, lines 31-32, 35, equation 6).  
The produced gas is CO and not CO2 because the hot air is hot steam and not hot air that is combined with the iron carbide.  This feature was not obvious in the prior art.

As to Claim 13, Leas teaches that the transition metal oxide and the alkaline metal oxide/alkaline earth metal oxide are fed into separate sections of the apparatus.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
September 7, 2022